Citation Nr: 0409916	
Decision Date: 04/16/04    Archive Date: 04/21/04	

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for Bell's palsy 
of the left side of the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel







INTRODUCTION

The veteran had active military service from April 1969 to March 
1971.  

This matter arises from a February 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The RO denied entitlement to an increased (compensable) evaluation 
for Bell's palsy of the left side of the face.  

Following compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.  

2.  No clinical symptomatology associated with residuals of Bell's 
palsy of the left side of the veteran's face has been demonstrated 
recently.  Instead, only the veteran's subjective complaints of 
numbness, headaches, left ear pain, and twitching of the left 
eyelids has been offered in support of the claim.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for Bell's 
palsy of the left side of the face have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.124a, Diagnostic Code (DC) 8205 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting to 
reopen claims.  

In particular, the Secretary determined that VA should request any 
existing records 
from Federal agencies or non-Federal agency sources, if reasonably 
identified by 
the claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  
Therefore, for purposes of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law under 
the circumstances of this case.   

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.    

In the instant case, the RO furnished the veteran with a letter 
that notified him of detailed information about the new rights 
provided under the VCAA.  This was well in advance of the RO's 
ultimate decision in this case.  That correspondence described the 
evidence needed to substantiate the claim, and specifically 
identified what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  

The veteran also was issued the February 2002 rating decision, a 
statement of the case in September 2002, and a supplemental 
statement of the case in October 2002, all of which informed him 
of the evidence used in conjunction of his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  The record indicates that all 
relevant facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue on appeal has 
been obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  

Additionally, the veteran was afforded a comprehensive VA 
examination in December 2000 to ascertain the nature and extent of 
severity of Bell's palsy of the left side of the face.  Additional 
examination in this regard is therefore not warranted.

Moreover, as the record is complete, the obligation under the VCAA 
for VA to advise a claimant as to the division of responsibilities 
between VA and the claimant 
in obtaining evidence is satisfied.  

Finally, in view of the relatively narrow questions of law and 
fact on which this case turns, the Board concludes that there is 
no reasonable possibility than any further development could 
substantiate the claim.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Increased (Compensable) Rating

The veteran contends that his service-connected Bell's palsy of 
the left side of the veteran's face results in residual 
symptomatology that includes facial numbness, headaches, left ear 
pain, and twitching of the left eyelids.  He concludes that this 
represents symptomatology of a disability that is more severe than 
currently evaluated.  

Disability evaluations are based upon a comparison of clinical 
findings with the applicable schedular criteria.  See 38 U.S.C.A. 
§ 1155.  Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current clinical 
findings are of paramount importance.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

In evaluating the residuals of the veteran's service-connected 
Bell's palsy, the 
provisions of 38 C.F.R. § 4.124a, DC 8205 are for application.  
These provide for a 10 percent disability evaluation when 
incomplete, moderate paralysis of the fifth trigeminal nerve is 
present.  A 30 percent rating is warranted when incomplete 
paralysis is severe in nature.  A 50 percent rating is warranted 
when such paralysis is complete.  It is within this context that 
the facts in this case must be examined.  

Service medical records indicate that the veteran was seen in 
September 1970 for complaints of left eye watering, and difficulty 
closing his left eyelids.  He also complained of numbness on the 
left side of his face and in his lower lip.  Left facial paralysis 
was diagnosed.  

Shortly thereafter, he was treated with ultrasound and electrical 
stimulation.  During his physical examination in conjunction with 
his separation from military service conducted in February 1971, 
Bell's palsy was noted only by history.  

During a VA physical examination conducted in August 1986, the 
veteran complained of twitching, burning, and tearing of the left 
eye.  However, no objective evidence of facial weakness or other 
neurological impairment was clinically observed.  The diagnosis 
was Bell's palsy with minimal residuals.  

In conjunction with his current claim, the veteran submitted 
records of his private medical treatment dating from 1986 until 
2001.  These records indicate that he complained on a number of 
occasions of bilateral headaches, and pain on both sides of the 
neck, behind the ears, with pain being worse on the left side than 
on the right.  Muscular headaches were diagnosed.  On other 
occasions, he complained of bilateral earaches.  Bilateral ear 
congestion was diagnosed, and ear drops were prescribed.  

During a VA neurological examination conducted in December 2000, 
the veteran again complained of mild left upper eyelid twitching 
without any loss of sensation.  He did not complain of any 
headaches, weakness, or speech abnormalities.  The examiner 
observed that cranial nerves reflected normal smell, normal visual 
fields to confrontation, normal extraocular movements, normal 
facial sensation, and normal masseter movement and strength 
bilaterally.  Also noted was normal facial movement and normal 
ability to bite and to blow out the cheeks bilaterally.  Hearing 
was within normal limits bilaterally.  No evidence of any 
abnormality associated with the cranial nerves was observed 
clinically.  The examiner diagnosed a past history of Bell's 
palsy, spontaneously resolved without evidence of sequelae.  

Absent evidence of at least moderate paralysis of the cranial 
nerves, there is no reasonable basis upon which to predicate a 
grant of the benefit sought on appeal.  The Board has carefully 
considered the veteran's subjective complaints in this regard.  
However no clinical findings have been submitted to substantiate 
his complaints.  In effect, the noncompensable disability 
evaluation currently assigned for the residuals of Bell's palsy of 
the left side of the veteran's face is the maximum rating 
currently warranted because symptomatology does not more nearly 
approximate that required for a finding of moderately incomplete 
paralysis of any of the associated cranial nerves.  See 38 C.F.R. 
§§ 4.7, 4.20, 4.31.  

Despite the foregoing, a rating in excess of that currently 
assigned for the residuals of the veteran's Bell's palsy of the 
left side of the face may be granted if it is demonstrated that 
this disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to render 
impractical the application of the regular standards.  See 38 
C.F.R. § 3.321(b)(1) (2003).  There is no indication that this 
disability has required frequent hospitalization since the 
veteran's discharge from military service.  Nor has any evidence 
been submitted to indicate that this disability has interfered 
with employment.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization, there is 
no basis to conclude that the disability at issue is more severe 
than contemplated by the aforementioned schedular provisions.  

Thus, there is no basis upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  

The Board finds that the evidence is not evenly balanced and that 
the doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi,  273 F. 3d 1072 (Fed. Cir. 
2001) (the statute, 38 U.S.C.A. § 5107(b), only requires that the 
Board "consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence".  


ORDER

Entitlement to an increased (compensable) rating for Bell's palsy 
of the left side of the face is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



